DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko) and US 2017/0039511 A1 (Corona).
With respect to claim 1: Bassuk discloses a rotating shelf assembly comprising: a shelf (horizontal partition 34); a rotating disk (rotatable shelf 20) rotatably mounted to the shelf; and a drive mechanism (rotating mechanism 22) mechanically coupled to the rotating disk for selectively rotating the rotating disk (Fig. 6); and a controller (at least electric circuit 60) operably coupled to the drive mechanism.
Bassuk Col. 1 teaches that the shelves 20 inside refrigerator/freezer 10 rotate so that a user may reach an object on a given shelf 20 from the front of the shelf 20, which makes it easy to use. 
Daczko discloses a management system 10 for repositioning objects 12 inside a refrigerator 14. The system 10 includes a control system 18 and a mechanical system 16, and the mechanical system 16 is integrated into a shelf ([0027]). The mechanical system 16 repositions tiles 20 on which the objects 12 are stored. The mechanical system 16 moves objects 12 to the front of the shelf based on the expiration dates thereof, and/or based on other criteria/data. Moving objects 12 that expire soonest to the front of the shelf helps food items be used before expiring ([0028]-[0033]). The control system 18 may include a variety of electrical and/or electronic components, and can communicate with a remote controller (such as a user’s smart phone) wirelessly ([0028]). The control system 18 communicates with a tag 22 on each object 12 to detect the location of a given object 12 ([0038]). Daczko [0033] and [0038]-[0039] teach that Daczko is open to using “various criteria and data” to move items around. While disclosed examples include shelf life 
See Corona [0034]-[0123]. Corona’s invention is to an object recognition system 672 that recognizes objects stored in a refrigerator. Corona discloses cameras, tags, weighing scales, etc. to recognize objects ([0034]-[0080]). Corona discloses a wide variety of data used to make recommendations to users - for shopping lists, what to consume, what to cook, etc. Data can include weather, event calendars, holiday schedules, daily schedules, and other time or date specific items ([0086]-[0089]). Data can include lifespan, spoilage, and/or expiration of food ([0090]-[0093]). Data can include individual user preferences ([0094] and [0101]) and/or recipes based on current inventory of the refrigerator ([0095]-[0100]).
Corona [0104]-[0105] discloses a health management system that makes suggestions to individual users, in terms of what to eat and drink from the refrigerator, in order to manage and/or improve health. Biometric identifiers, such as fingerprint scanners, voice recognition, or something similar is used to distinguish among various users of the refrigerator. Corona [0067] discloses proximity sensors. 
Bassuk’s refrigerator/freezer 10 includes a plurality of shelves 20, each having an individual drive motor 52. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bassuk’s refrigerator/freezer 10 to rotate the shelves 20 such that one or more items on the each shelf 20 is/are positioned at the front of the refrigerator/freezer 10 (closest to the doors 18), as the use of a known technique to 
One would be motivated to adapt Bassuk’s invention in such a manner in order to encourage usage of food before it expires and/or to facilitate cooking of a recipe by positioning items needed for that recipe in an easy to reach location and/or to identify a user and rotate the shelf 20 to position certain items in front of a user, with the intention of providing health management and/or improvement. Making such a modification provides the benefits of Daczko’s and/or Corona’s invention(s) to Bassuk’s refrigerator/freezer 10 in the same or a similar way(s). 
Based on Corona’s disclosure, it is obvious to identify a user using biometric identifiers, determine if the user should eat or drink in a particular way for health, and then rotate one or more shelf 20 such that one or more particular items is/are positioned in front of the user based on health management. 
Based on Daczko’s disclosure, it is obvious to rotate one or more shelf 20 such that food that expires soon is rotated toward the front of the refrigerator/freezer 10, to thereby encourage consumption before expiration. 
Based on Daczko’s disclosure, it is obvious to rotate one or more shelf 20 such that food needed for a particular recipe is rotated toward the front of the refrigerator/freezer 10, to thereby make it easier to prepare the recipe. 
In the combination, it is obvious to combine Bassuk’s electric circuit 60 and Daczko’s control system 18 such that the desired operations/functions may be carried out in Bassuk’s refrigerator/freezer 10. The combination of circuit 60 and control system 18 makes obvious the claimed “controller operably coupled to the drive mechanism”.

E.G., the combination of prior art makes obvious identifying a user using biometric information, and then rotating one or more shelf 20 such that food or beverages are positioned in front of a user as based on health recommendations for said user. The locations of foods and beverages are determined using tags 22, and the one or more shelf 20 is/are rotated by motor(s) 52 such that the desired food and/or beverage is at the front of the refrigerator/freezer 10. 
The claimed “obtaining a position parameter indicative of a desired shelf position of the rotating disk, wherein the position parameter comprises data indicative of a particular user” is made obvious by identifying a user via biometric information, using the controller to determine particular food and/or beverage for said user’s health benefit, and using tags 22 to determine the location(s) of the particular food and/or beverage on the shelves 20. 
The claimed “determining, based on the position parameter, the desired shelf position” is made obvious by using the controller to determine how much the shelf/shelves 20 should be rotated to position the particular food and/or beverage at the front of the refrigerator/freezer 10.
The claimed “operating the drive mechanism to rotate the rotating disk to the desired shelf position” is made obvious by using controller to control the motor(s) 52 to rotate the shelf/shelves 20 such that the particular food and/or beverage is/are located at the front of the refrigerator/freezer 10.
With respect to claim 13: By making the same combinations/modifications as in the rejection above Bassuk in view of Daczko and Corona makes obvious a method of operating a rotating shelf assembly, the rotating shelf assembly comprising a rotating disk (Bassuk’s shelf 20) rotatably mounted to a shelf (Bassuk’s horizontal partition 34) and being mechanically coupled to a drive mechanism (Bassuk’s rotating mechanism 22), the method comprising: obtaining a position parameter indicative of a desired shelf position of the rotating disk, wherein the position parameter comprises data indicative of a particular user (identifying a user via biometric information, using the controller to determine particular food and/or beverage for said user’s health benefit, and using tags 22 to determine the location(s) of the particular food and/or beverage on the shelves 20); determining, based on the position parameter, the desired shelf position (using the controller to determine how much the shelf/shelves 20 should be rotated to position the particular food and/or beverage at the front of the refrigerator/freezer 10); and operating the drive mechanism to rotate the rotating disk to the desired shelf position (using controller to control the motor(s) 52 to rotate the shelf/shelves 20 such that the particular food and/or beverage is/are located at the front of the refrigerator/freezer 10).
With respect to claims 2 and 14: Rotating one or more shelves 20 to move items to the front of refrigerator/freezer 10 according to expiration date makes obvious “at least one of a time or a date” as claimed. Rotating one or more shelves 20 according to “event calendars…daily schedules, other dates, events and occurrences that may occur during a given time period” (Corona [0086]) makes obvious “at least one of a time or a date” as claimed. 
With respect to claims 3 and 15: Using biometric identifiers, such as fingerprint scanners, voice recognition, or something similar makes obvious “data indicative of a user of the rotating shelf assembly” as claimed. Corona [0067] discloses proximity sensors, which makes obvious “data indicative of a proximity of the user” as claimed. 
With respect to claims 4 and 16: The fingerprint scanners, voice recognition, or something similar makes obvious “biometric sensor” as claimed.
With respect to claims 5 and 17: Corona’s object recognition system 672 can be used in conjunction with weather information to suggest items needed, e.g. items needed during a storm, heat wave, snow storm, period of extreme cold, etc. See Corona [0086].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Bassuk’s refrigerator/freezer 10, as modified above, to use weather data to determine what item(s) should be rotated to the front of shelves 20, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
Similarly to how Corona uses the weather information to suggest items for a shopping list, it is obvious to use weather information to rotate items wanted or needed during certain weather events to the front of the shelves 20. E.G., when it is very hot and/or dry, bottles of water may be rotated to the front of the shelves 20.
With respect to claims 6 and 18: Corona [0086] never specifically states where the weather information comes from. Corona’s refrigerator is connected to the internet and databases, in order to gather information (e.g., related to recipes). See, E.G., Corona [0095]-[0099].

The Office Action dated 24 November 2021 stated:  
OFFICIAL NOTICE is taken that weather data is known to be on a remote server, such as the server of an internet website. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to retrieve the weather data from a remote server, such as a weather related website, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
In the combination, it is obvious for the control system 18 to access the internet and retrieve weather information from a remote server, such as that for a website on the internet. 
One would be motivated to look up weather information on a website (remote server) in order to have up-to-date and accurate weather information.

The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
With respect to claims 7 and 19: Corona Fig. 13 and [0081]-[0083] disclose using a scanning apparatus 544 to detect bruising, old spots, mold, or other surface conditions of fruits and vegetables. A user is recommended to use or dispose of an item accordingly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Corona’s scanning apparatus 544 to scan fruits and vegetables on the shelves 20 of Bassuk, as modified above, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

In such a combination, the scanning apparatus 544 makes obvious the claimed “food quality sensor”. 
With respect to claim 8: See Daczko [0028]. In the combination, Daczko’s control system 18 meets “a wireless communication module” as claimed, and the remote controller (such as a user’s smart phone) meets “a mobile device” as claimed. 
With respect to claim 9: Bassuk’s compartment 14 is “a chilled chamber” as claimed, and Bassuk’s refrigerator/freezer 10 is “a refrigerator appliance” as claimed. 
With respect to claim 20: See Daczko [0028]. In the combination, Daczko’s control system 18 meets “a wireless communication module” as claimed, and the remote controller (such as a user’s smart phone) meets “a mobile device” as claimed. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko) and US 2017/0039511 A1 (Corona) as applied to claim 9 above, and further in view of US 9,989,298 B1 (Wantland).
With respect to claim 10: Bassuk’s partition 34, relied upon as the claimed “shelf”, is immovable.
Daczko discloses system 16 integrated into a shelf, but does not show in detail what that looks like. It is shown in phantom in Fig. 1. 
Wantland discloses a shelf inside a refrigerator compartment that is adjustable in height, to provide user convenience and adaptability, as well as electrically connected so 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Bassuk’s rotating shelf 20 incorporated into a shelf like Wantland’s, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification to provide one shelf that has both features of 1) rotating of items about to expire on the shelf (like Bassuk, as modified), and 2) adjustable in height (like Wantland’s).
Wantland’s bracket 260 makes obvious the claimed “shelf support bracket”. Wantland’s track 150 makes obvious the claimed “vertical support track”.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko) and US 2017/0039511 A1 (Corona) as applied to claim 1 above, and further in view of US 2008/0217266 A1 (Doyal).
With respect to claim 11: See Bassuk Fig. 6. Bassuk discloses the drive mechanism (rotating mechanism 22) comprise: a motor (drive motor 52 and the drive shaft 54 of motor 52) positioned below the shelf (at least drive shaft 54 of the motor 52 is below the horizontal partition 34) and being mechanically coupled to the rotating disk (shelf 20); a drive ring (ball bearing assembly 46 and bevel gear 56) mounted to a bottom 
Doyal Figs. 1-4 and [0019]-[0033] disclose rotating an auxiliary support platform 18 inside a refrigerator using a drive mechanism that is similar to Bassuk’s rotating mechanism 22. Doyal [0029]-[0030] disclose the gearbox 42 includes the gear assembly 44. Assembly 44 includes input gear 48, output gear 50, and any number of additional gears. To alter the rotational speed and/or torque provided by the input gear 48, the gear ratio between gears 48 and 50 can be configured as desired. Further, the gearbox 42 could include other gearing configurations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bassuk’s rotating mechanism 22 to change the rotational speed and/or torque provided by gear 58, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
In the combination, it is obvious to accomplish the change in rotational speed and/or torque by altering the gear ratio between gears 56 and 58 or using other gearing configurations - in the same or similar manner as in Doyal.
One would be motivated to make such a modification in order to make the shelves 20 spin faster or slower, depending on user preference. Further, one would be motivated to change the torque if a different sized shelf 20 is used and/or if different mass items are stored on the shelf 20. Such changes are obvious modifications, and would benefit from a change in torque that makes up for the change in size and/or mass, to thereby ensure the shelves 20 continue to rotate as in Bassuk’s original invention. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko) and US 2017/0039511 A1 (Corona) as applied to claim 1 above, and further in view of US 2014/0250943 A1 (Pericolini).
With respect to claim 12: Pericolini discloses a refrigerated blood bag device 10 that includes a plurality of storage modules 15 that each include a rotating storage discs 16. Each disc 16 is driven by a motor 18 using toothing 20 on the disc 16 and a gear 21 connected to the motor 18. A control unit 40 stores the angular position on the disc 16 for each bag in memory 45. The angular position data is provided by a known position control system, for example using a stepper motor or an incremental or absolute encoder with a zero reference on the disc 16, as the rotation motor. See [0014]-[0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bassuk’s refrigerator/freezer 10 with a known position control system as set forth in Pericolini, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to be able to store in memory, on Daczko’s control system 18, the angular position of each item on the shelves 20. One would be motivated to make such a modification in order to preclude the needs for Daczko’s tags 22. Not having to apply tags 22 makes it faster to load items onto the shelves 20, and eliminates any worry of losing the tags 22 when detached.  
In the combination, at least Pericolini’s incremental or absolute encoder with a zero reference makes obvious the claimed “shelf position sensor”. Such an encoder with a .
Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.
On pages 6-7, the Applicant asserts that Daczko teaches away from user-specific movement by repeated emphasis on the movement based on the objects themselves.
The Examiner submits that 1) Daczko’s disclosure is not limited to movement based on characteristics of the objects themselves; and 2) there is no teaching away from user-specific movement in Daczko.
The citation of Daczko in the Applicant’s arguments is from Daczko [0039].
Daczko [0033] states:
The control system 18 may be configured to move any given tile 20 from one cell in the matrix to another cell in the matrix based on various criteria and data, such as, for example, shelf life expectancy data. For example, a tile 20 supporting a product with a relatively short remaining shelf life may be given priority and may be moved to a new position that is more accessible or visible to a user, thereby encouraging consumption, use or disposal of said item. Objects 22, such as food items, may be arranged in accordance with remaining shelf life or some other characteristic or data relating to shelf life. In other instances, objects 22, such as food items, may be arranged in accordance with a list of associated items, such as a recipe. For example, food items needed for a particular recipe may be relocated to a relatively more accessible location based on an indication by a user reflecting the desire to prepare a food dish based on said recipe.

Daczko [0033] is open to movement according to a list of associated items, such as a recipe. The list of associated items, such as a recipe, is not a characteristic of the 
A reference teaches away from a claimed invention or a proposed modification if “a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Kubin, 561 F.3d 1351, 1357 (Fed. Cir. 2009) (citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)). Prior art does not teach away from claimed subject matter merely by disclosing a different solution to a similar problem unless the prior art also criticizes, discredits, or otherwise discourages the solution claimed. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Applicant has not cited, nor does the examiner’s review reveal, any discouragement in Daczko from using, or criticism of, user-specific movement.
Simply because Daczko discloses moving objects based on characteristics of the objects themselves (e.g., expiration dates of the objects) and/or based on a list of associated items, that does not constitute Daczko teaching away from user-specific movement. 
The Applicant’s arguments on page 7 related to modifying a shelf based on a water dispenser are not persuasive. Corona mentions the water dispenser as one way the refrigerator could be used in health management of users of the refrigerator. Corona’s disclosure as a whole is not limited to the water dispenser. Instead, Corona’s general disclosure of providing user-specific feedback about what to consume would lead one of ordinary skill in the art to adapt Bassuk’s shelves 20 to rotate items to the front based on what specific users should consume.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637